UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7816



CURTIS LEE SLADE,

                                             Petitioner - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-539-7)


Submitted:   March 25, 2004                 Decided:   March 31, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Lee Slade, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Curtis Lee Slade seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    The order is not appealable unless a circuit justice or

judge     issues    a   certificate    of     appealability.      28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude     that    Slade   has   not      made   the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      - 2 -